DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 2/8/2022 is acknowledged.

Claims 6-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 2, the claim require a step of determining that the solidified layer is poor when the energy density is outside of a fourth reference range related to the energy density of the laser beam.  Since the claim 1 requires a step of determining if the solidified layer is poor in one of three reference ranges, the introduction of a fourth reference range renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  
It is unclear, vague and indefinite as to whether the determining whether the solidified layer is poor is subordinated with which ranges because the first three ranges (associated with laser power, scanning speed and beam diameter, respectively) are linked together in an alternative Markush grouping but the fourth range regarding the energy density range is a necessary criterion along with the first three ranges.  Therefore, it is unclear whether either or both of the recited determining steps is required by the claim construction or not as required to read on the determining that the solidified layer is poor or not.
	For the purposes of compact prosecution, Examiner has interpreted that either of the determining steps is sufficient tor read on determining that the solidified layer is poor or not.  So only one of the determining of the laser powder, scanning speed, beam diameter and energy density is required to read on the claimed subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseliakhovich (US 2015/0054204).

	Regarding claim 1, Tseliakhovich discloses: a method (see title) for producing a three-dimensional molded object (see object of [0004] and [0008, comprising:
	Generating a laser beam (see laser beam of [0038]-[0039]) having a desired laser power, adjusting the laser beam to a desired beam diameter (any beam diameter can be a desired beam diameter – see diameter of [0004]), and forming a solidified layer (see solidified of [0052]) by scanning (see scanning of [0004]) on a predetermined irradiation region (see prescribed pattern of [0002]) of a material layer (see material layer of abs) at a desired scanning speed (see speed of [0004], [0090]);
	Calculating the laser powder (see [0041]) of the laser beam when forming the solidified layer;
	Calculating the scanning speed ([0075] – beam distribution on work-piece is considered an equivalent to scanning speed) when forming the solidified layer;
	 Calculating the beam diameter (see diameter of [0075]) of the laser beam when forming the solidified layer; and
	Determining that the solidified layer is poor when the laser power is outside a first reference range (see reference range of [0023] – between 20 kW and 100 kW microwave beam is taken as a laser power range that is suitable to the intended purpose) related to the laser power, the scanning speed is outside a second reference range related to the scanning speed, or (Markush grouping – only one is required to read on the claim) the beam diameter is outside a third reference range related to the beam diameter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseliakhovich (US 2015/0054204) and further in view of Burris (US 2014/0265049).

	Regarding claim 2, Tseliakhovich does not disclose: wherein calculating an energy density of the laser beam when forming the solidified layer from the laser power, the scanning speed and the beam diameter; and 

In the same field of endeavor of additive manufacturing methods (see title, abs), Burris discloses: calculating (see control of [0015]) the energy density (see energy density, Id.) of the laser beam when forming the solidified layer from the laser power, the scanning speed, and the beam diameter.  Regarding the laser power see [0015], the scanning speed see [0014], and the spot size/beam diameter of [0106].
To add the calculation of the energy density of Burris to the method of additive manufacturing of Tseliakhovich had the benefit that it allowed for the dynamic feedback of the additive manufacturing method (see [0106], closed-loop feedback of [0046]), which was desirable in Tseliakhovich.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the calculation of energy density of Burris to the additive manufacturing method of Tseliakhovich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the method to have more accurate closed-loop feedback in the method, which was desirable in Tseliakhovich.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseliakhovich (US 2015/0054204) and further in view of Burris (US 2014/0265049), and Abe (US 2012/0093674).

Regarding claims 3-4, the combination Tseliakhovich / Burris does not disclose: wherein a minimum value of the fourth reference range is a value of the energy density when the laser beam having the laser power of a minimum value of the first reference range, the scanning speed of a maximum value of the second reference range, and the beam diameter of a maximum value of the third reference range, and

In the same field of endeavor of additive manufacturing as Tseliakhovich (see title, abs), Abe discloses: adjustment of the energy density of the light beam to a specified range (see altering scanning speed, diameter and/or energy density of [0086]).
To optimize the energy density as a function of the laser power, spot diameter and scanning speed as in Abe in the additive manufacturing method of Tseliakhovich had the benefit that it allowed for the creation of three-dimensional shaped object with a complicated contour shape in a short period of time ([0002]), which was desirable in Tseliakhovich.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the optimization of the energy density as a function of laser power, spot diameter and scanning speed as in Abe in the additive manufacturing method of Tseliakhovich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of a three-dimensional object with a complicated contour shape in a short period of time, which was desirable in Tseliakhovich.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseliakhovich (US 2015/0054204) and further in view of Buller (US 2017/0239719).

Regarding the claim 5, the Tseliakhovich reference does not recognize that the molding is suspended when the solidified layer is determined to be poor.
In the same field of endeavor of additive manufacturing (see title, abs), Buller discloses: that the power to the laser beam is stopped when a measured threshold is exceeded (see [0178]).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the stopping of the power of the laser beam when a threshold is exceeded/not met as in Burris in the additive manufacturing method of Tseliakhovich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the accuracy of the three-dimensional printing, which was desirable in Tseliakhovich.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/GUY F MONGELLI/Patent Examiner, Art Unit 1743